Livingston, J.
I concur in the opinion just delive7
red; though, on the first reading of this case, my impressions were, that the testator’s declarations, made in the moment of expected dissolution, should have been received, to establish the duress under which he acted. On more mature reflection, I am satisfied that they were properly- rejected. Besides the danger of tampering with a person who may be known to have made his will-; of fraud, in making use of some loose and unguarded expression to set it aside ; and of perjury, in fabricating declarations which may never have been made, and thus revoking a will by parol, the right of cross-examining is invaluable, and not to be broken in upon. How often is tesmony, which when first delivered, appears conclusive and irrefragable, entirely frittered away by this process ? So much so, that a witness, well sifted, not unfrequentlv proves more against, than in favour of, the party that produces him. If one eye-witness be worth more than ten hearsay witnesses,* a still higher value must be set on proofs, made in presence of both parties, compared with ex'parte, declarations. In one way, the whole truth comes out; in the other no more than it may suit the witness, or his friend, to have disclosed. The not being under oath, although a serious objection, is not with me the greatest, because, admitting every thing said to be true, so long as it is in the absence of one, and probably, at the solicitation of the other party, it should go for nothing. In what way the will was extorted, what menaces were used, why he was afraid of being murdered, whether in consequence of threats, or of his own idle suggestions or dreams, why he had not in the course of three years cancelled a will unduly obtained, with many other inquiries which a public examination might have suggested, would have afforded the jury a much fairer chance of arriving at the truth. If the declarations of dying persons are ever to be received, ( on which, if res integra, much might be said) it will be best *35to confine them to the cases of great crimes, where fre- . _ a. quently the only witness being the party injured, the ends 0f public justice may otherwise, by his death, be defeated. In civil cases, they should never be admitted ; or if a(]mitted at all, not to avoid a will, regularly executed.' . Credit is not always due to the declaration of a dying person, whose body may have survived the powers of his mind, or whose recollection, if his senses are not impaired, may not be very perfect, or who, for the sake of ease, and to get rid of the importunity and tea-zing of those around him, may say, or seem to say, what-, ever they choose to suggest. In the case cited from Vernon, if such testimony were received, it passed sub silentio, and therefore amounts to nothing. The conclusiveness of the probate appears to have been the only question before the chancellor.
Spencer, J.
The whole case turns upon the legal effect of the proof given at the trial, and offered to be given, that the will was obtained by duress.
[Here he stated the evidence offered, and rejected at the trial.]
A will, whether of real or personal estate, cannot be revoked, since the statute of 29 Charles II. by words alone: In this view, the parol evidence was inadmissible ; but it is essential to the validity of every deed, that the party making it be free from restraints, and not under duress.* A will, therefore, may be avoided by du- . ress, as well as any other deed.
The only remaining question is, whether evidence should have been received,to prove the declarations.of the devisor j and I think it ought. A Will- takes effect only, on the testator’s ' death. During his life, it is subject to his control, and until it was consummated by his death, no one had, in a legal view, any interest in it. Nemo ■est heres vkenlis. Declarations of facts by a party i n interest, when 'made at a time when no one had a vest-
*36ed interest in opposition to him, are good evidence; and they are very distinguishable from those made by a party in interest, repugnant to the vested rights of others. An obligor in a bond, or a grantor in a deed, cannot make declarations of a duress, so as they can be evidence, because they go to take away a vested and opposing interest. This very kind of evidence was admitted, and without a question, in the case of Nelson v. Oldfield.† There Mrs. Betlison was gotten into the power of Mrs. Nelson, and was prevailed upon to make her will, and solemnly swear, that she would not revoke or alter it, or make any other will; she declared all these facts, and that she dare not, for fear of damnation, revoke or alter her will. The devisee brought her bill, for the aid of the court of chancexy, relative to a trust estate, and on the evidence of these declarations alone, the chancellor refused his aid, and dismissed the bill. As Well on principle as precedent, I think the evidence offered should have been admitted, and especially, after it was proved, that the devisor had been guarded and watched over, after the date of the will; that it had been taken out of his custody and detained, notwithstanding his application for it, for the purpose of cancelling it, and that his childi’en. were denied access to him. I apprehend no danger, under a state of facts like those presented in this case, from admitting such proof; but though I feel myself compelled to dissent from the majority of the court, it is with diffidence. The principles I have adverted to, and the justice of the plaintiff’s case, have operated to produce a conviction on my mind, that the nonsuit ought to be set aside.
Tompkins, J. was of the same opinion.
Rule refused»

 Pluris est oculatus testis imws,quam auriti decern— plaut. Truca, 5. 6. 8.


 Dyer, 143. 6 Powell, 173. and the cases there cited.


 Vernon, 76.